DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 10, 2022 has been entered.
Upon further consideration, species election requirement is withdrawn. Claims 3 and 15-19 have been canceled. Claims 1, 2, 4-14, and 20-25 are pending and have been considered on the merits. All arguments have been fully considered.

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-14, and 20-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of stimulating innate immune responses, enhancing innate immunity of humans and animals, Pediococcus acidilactici strain NRRL B-50517 as a probiotic, does not reasonably provide enablement for a method of treating any disease or condition characterized by inflammation / the full scope of the claimed disease or condition in a human subject by administering Pediococcus acidilactici strain NRRL B-50517 as a probiotic. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue. These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure. (See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).
The above factors, regarding the present invention, are summarized as follows:
The breadth of the claims – The breadth of the claims is drawn to a method of increasing the number of anti-inflammatory M2 macrophage cells, increasing IL-10 production, and decreasing the levels of IL-6 / IL-23, in a subject, by administering Pediococcus acidilactici strain NRRL B-50517 as a probiotic.
The Nature of the invention – The nature of the invention is drawn to the administration of Pediococcus acidilactici strain NRRL B-50517 as a probiotic for increasing the 
The state of the prior art / The predictability or lack thereof in the art – The state of the prior art is that the pharmacological art involves screening in vitro and in vivo of the selected composition to determine the desired pharmacological activities (i.e. what compositions can treat which specific disease by what mechanism).  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.
While a full discussion of each disease which is encompassed by Applicant’s claim language will not be given, the following examples teach that the state of the prior art with respect to the role Pediococcus acidilactici strain NRRL B-50517 play in the pathogenesis of diseases has not advanced to the point of being predictive of the treatment of the breadth of diseases instantly claimed.
For instance, Singh (Ann Afr Med. 2019;18(3):121-126.) teaches a vast majority (90%) are linked to somatic mutations and environmental factors. Many environmental causes of cancer and risk factors are associated with some form of chronic inflammation (p.2 para 6). Recent efforts have shed new light on molecular and cellular circuits linking inflammation and cancer. Two pathways have been schematically identified: in the intrinsic pathway, genetic events causing neoplasia initiate the expression of inflammation-related programs that guide the construction of an inflammatory microenvironment, and in the extrinsic pathway, inflammatory conditions facilitate cancer development (p.2 para 7). Cancer-related inflammation links to genetic instability (p.3 para 1). Inflammation is the body's response to tissue damage, caused by physical injury, ischemic injury, infection, exposure to toxins, or other types of trauma. And treating the inflammatory causes is always important (p.3 para 3).
Similarly, Testoni (World J Gastroenterol. 2014;20(45):16891-16901.) teaches that the etiology of acute recurrent pancreatitis still remains unknown in up to 30% of cases (Abstract).
Pediococcus acidilactici strain NRRL B-50517 and its potential utility in disease states has not been established.
The relative skill of those in the art – The relative skill of those in the art is high, with a typical practitioner possessing commensurate degree level, as well as several years of professional experience.
The amount of direction or guidance present – There is no direction or guidance present for the treatment of a disease or condition characterized by inflammation including cancer, arthritis, cardiovascular disease, hepatitis, infection, wound healing, pancreatitis, gastroesophageal reflux disease, diabetes, inflammatory bowel disease, peptic ulcer disease, bronchitis, cholecystitis, appendicitis, bursitis, dermatitis, asthma, autoimmune disease, pelvic inflammatory disease, gout, trauma, foreign body infection, burns, dental work, tendonitis, rhinitis, mucositis, and exposure to toxins such as chemicals and alcohol, in a human subject, by administering Pediococcus acidilactici strain NRRL B-50517 as a probiotic.
Examples provided in the instant specification demonstrate stimulating innate immune responses, enhancing innate immunity of humans and animals, accelerating weight loss with no changes to diet or exercise patterns, treating pancreatitis in dogs and cats, and treating dogs with cancers, by administering Pediococcus acidilactici strain NRRL B-50517 as a probiotic.
The presence or absence of working examples – The working examples present in the instant specification are directed to stimulating innate immune responses, enhancing innate immunity of humans and animals, accelerating weight loss with no changes to diet or exercise patterns, treating pancreatitis in dogs and cats, and treating dogs with cancers. There are no working examples present for the treatment of a disease or condition characterized by inflammation including cancer, arthritis, cardiovascular disease, hepatitis, infection, wound healing, pancreatitis, gastroesophageal reflux disease, diabetes, inflammatory bowel disease, peptic ulcer disease, bronchitis, cholecystitis, appendicitis, bursitis, dermatitis, asthma, autoimmune disease, pelvic inflammatory Pediococcus acidilactici strain NRRL B-50517 as a probiotic.
The quantity of experimentation needed – The quantity of experimentation needed is undue experimentation.  One of skill in the art would need to determine causes (genetic or environmental or diseases) of inflammation in various diseases, disorders, or conditions encompassed by the claims, and what diseases, disorders, or conditions encompassed by the claims would be benefited by administering Pediococcus acidilactici strain NRRL B-50517 as a probiotic and would furthermore then have to determine the claimed composition in the instant invention would provide treatment of the diseases. Such a task has yet to be accomplished in the art and the instant specification provides no particular guidance on how to accomplish such a task.
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
Genetech, 108 F.3d at 1366, states that, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion.” And “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”
Therefore, in view of the Wands factors discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which diseases can be treated by the composition encompassed in the instant claims, with no assurance of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4-14, and 20-25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No 10,195,237 (referred to as the ‘237 patent) in view of Lin et al (US 2011/0038838 A1; 2/17/2011.), Kim et al (World J Gastroenterol. 2014;20(29):9872-9881.), and Pancreatitis (US Pharm. 2009;34(12):25-26.).
Claim 1 of the ‘237 patent recites a composition comprising an effective amount of Pediococcus acidilactici probiotic for use in a method of treating a disease or condition characterized by inflammation in a subject in need thereof , wherein the Pediococcus acidilactici probiotic is strain NRRL B-50517.

‘237 patent does not teach the method wherein the disease or condition characterized by inflammation is cancer (claims 2, 12, 20, and 23).
Pediococcus acidilactici probiotic is useful in a method of treating a disease or condition characterized by inflammation. Lin teaches Pediococcus acidilactici probiotic effectively treat inflammatory bowel disease, a general term to describe chronic intestinal inflammation (para 0045). In addition, Kim teaches patients with inflammatory bowel disease are at increased risk for developing colorectal cancer, the risk of colorectal cancer in inflammatory bowel disease increases with the degree of inflammation, and anti-inflammatory agents are potential chemopreventive agents (Abstract).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to administer Pediococcus acidilactici probiotic to treat a disease or condition characterized by inflammation such as cancer, since ‘237 patent does teach Pediococcus acidilactici probiotic is useful in a method of treating a disease or condition characterized by inflammation, Kim discloses that the risk of colorectal cancer in inflammatory bowel disease increases with continuing inflammation, and Lin discloses that Pediococcus acidilactici probiotic effectively treat inflammatory bowel disease, a general term to describe chronic intestinal inflammation. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to administer Pediococcus acidilactici probiotic with a reasonable expectation for successfully treating a disease or condition characterized by inflammation such as cancer.

‘237 patent does not teach the claimed amount of the probiotic (claims 5, 6 and 22).
However, Lin does teach the method comprises administering an effective amount of the claimed probiotic, wherein the administration of the claimed probiotic shows significant improvement for treating a disease or condition characterized by inflammation such as inflammatory bowel disease (para 0045).


Furthermore, in regard to claims 9-11, it is noted that the “wherein” clause does not recite any additional active method steps, but simply states a characterization or conclusion of the results of process step positively recited (e.g. analyzing). Therefore, the “wherein” clause is not considered to further limit the method defined by the claims and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").


However, ‘237 patent does teach Pediococcus acidilactici probiotic is useful in a method of treating a disease or condition characterized by inflammation. Pancreatitis teaches pancreatitis is an inflammation of the pancreas (p.1 para 1).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to administer Pediococcus acidilactici probiotic to treat a disease or condition characterized by inflammation such as pancreatitis, since ‘237 patent does teach Pediococcus acidilactici probiotic is useful in a method of treating a disease or condition characterized by inflammation, and Pancreatitis discloses pancreatitis is an inflammation of the pancreas. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to administer Pediococcus acidilactici probiotic with a reasonable expectation for successfully treating a disease or condition characterized by inflammation such as pancreatitis.

Response to Arguments
Applicant argues that neither Lin nor Kim nor their combination teaches or suggests any probiotic as a treatment for CRC or any other cancer. Species election requirement is withdrawn. Applicant’s arguments are moot in light of the new rejections above.

Applicant argues that the status of the present application as a divisional application having been properly established, the ‘237 patent is no longer available as a reference against the present application.
Pediococcus acidilactici, has been canceled in U.S. Application No. 15/072,308, now U.S. Patent No. 10,195,237 (the ‘237 patent).

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/LYNN Y FAN/Primary Examiner, Art Unit 1651